DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statements (IDSs) submitted on 02/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
2.	Applicant’s amendment filed on 7/07/2022, has been entered and carefully considered. Claims 27 and 31 are amended, and claims 1-26, 28, 30, 32 and 34 have been canceled. Claims 27, 29, 31 and 33 are currently pending.

					Response to Arguments
3.	Applicant’s arguments, filed on 7/07/2022, pages 4-6, with respect to the amended limitation “wherein the 1st PUCCH resource is used for transmitting a beam failure recovery for a SCell (Secondary Cell), and the 2nd PUCCH resource is used for transmitting a SR (Scheduling Request)” as recited in claim 1. Applicant’s arguments have been fully considered but are moot in view of a new ground of rejection based on Zhou et al., US 20190306875.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 27, 29, 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al., (US 2020/0288458), hereinafter Takeda, in view of Zhou et al., (US 2019/0306875), hereinafter Zhou.
Regarding Claim 27, Takeda teaches A terminal comprising a processor (Para. 0204] Fig. 15 is a diagram illustrating the user terminal including transmitting signal processing section 204 implemented by processor) configured to: transmit a 1st PUCCH (Physical Uplink Control CHannel) resource and drop a 2nd PUCCH resource when the 1st PUCCH resource and the 2nd PUCCH resource are colliding (Para. 0074-0078, 0085-0089] the user terminal transmits the a short PUCCH (i.e., 1st PUCCH) and the long PUCCH (i.e., 2nd PUCCH) for aperiodic CSI and periodic CSI. When the short PUCCH and the long PUCCH overlap (collide), the short PUCCH (i.e., 1st PUCCH) may be transmitted and the long PUCCH (i.e., 2nd PUCCH) may be dropped), 
Takeda does not disclose wherein the 1st PUCCH resource is used for transmitting a beam failure recovery for a SCell (Secondary Cell), and the 2nd PUCCH resource is used for transmitting a SR (Scheduling Request).
Zhou teaches wherein the 1st PUCCH resource is used for transmitting a beam failure recovery for a SCell (Secondary Cell), and the 2nd PUCCH resource is used for transmitting a SR (Scheduling Request) ([Para. 0360, 0397-0399] the first request associated with a beam failure recovery (BFR) transmission for the SCell may be identified by one or more first PUCCH resources, and the second request associated with SR may be identified by one or more second PUCCH resources). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of adaptation layer of an IAB node generate RLC control data from Takeda and Zhou to improve uplink and/or downlink radio link performance when one or more beam failure recovery procedures.
Regarding Claim 29, the combination of Takeda and Zhou, specifically, Takeda teaches wherein the 1st PUCCH resource is shared by component carriers ([Para. 0068-0069] PUCCHs (the short PUCCH and the long PUCCH) is shared by the PCell and the SCell. [Para. 0161-0176] Fig. 12 shows communication system 1 applying carrier aggregation that aggregate a plurality of component carriers, where PUCCH resources is shared by two or more CCs (i.e., component carriers [0251] used by macro cell C1 and small cell C2).

Regarding Claim 31, the claim is interpreted and rejected for the same reason as set forth in claim 27.
Regarding Claim 33, the claim is interpreted and rejected for the same reason as set forth in claim 29.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190081753, Jung et al. discloses Reference signals for radio link monitoring.
US 20190159136, MolavianJazi et al. discloses Power control configuration for uplink transmissions.
US 20190190582, Guo et al. discloses Method and apparatus for beam reporting in next generation wireless systems.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                             
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413